Case 5:19-cv-02349-JGB-SHK Document 13 Filed 12/24/19 Page 1 of 3 Page ID #:55




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorneys of Record for Plaintiff,
 6
     Bryan Estrada

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   Bryan Estrada,                                 Case No.
11                                                  5:19-cv-02349-JGB-SHK
                      Plaintiff,
12                                                  PROOF OF SERVICE OF
                                                    SUMMONS AND
13                                                  COMPLAINT
                      v.
14

15   Wanggi Investment Co. et al.,
16
                      Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                            -1-
                           PROOF OF SERVICE OF SUMMONS AND COMPLAINT
29

30

31
          Case 5:19-cv-02349-JGB-SHK Document 13 Filed 12/24/19 Page 2 of 3 Page ID #:56
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                     TELEPHONE NUMBER                  FOR COURT USE ONLY
  Ross Cornell SBN 210413                                                   (562) 612-1708
  Law Offices of Ross Cornell
  111 W. Ocean Blvd. Suite 400
  Long Beach, CA 90802
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, RIVERSIDE
  3470 Twelfth St.
  Riverside, CA 92501

  SHORT TITLE OF CASE:
  Estrada, Bryan v. Wanggi Investment Co.

  DATE:                    TIME:                    DEP./DIV.                                             CASE NUMBER:
                                                                                                          5:19-cv-2349

                                        Declaration of Service                                            Ref. No. or File No:
                                                                                                          Estrada vs Wanggi


                                                          United States District Court

I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
Complaint; Summons; Notice of Interested parties ; DAL Answer Form; Civil Code 55.3 Notice to Defendants; Assignment Notice;
Application for Stay; Advisory Notice To Defendant; ADR Program Notice; Standing Order;

On: Wanggi Investment Co.

I served the summons at:

24108 Cromarty Dr Diamond Bar, CA 91765

On: 12/19/2019                Date: 04:10 PM

In the above mentioned action by substituted service and leaving with
Kim Doe - Occupant

A declaration of diligence and/or mailing is attached if applicable

Person attempting service:

  a. Name: Marcos Garcia
  b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
  c. Telephone number: 909-664-9577
  d. The fee for this service was: 70.00
  e. I am an independent contractor:


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                      Marcos Garcia                          Date: 12/23/2019




                                                                Declaration of Service                                     Invoice #: 3211436-01
             Case 5:19-cv-02349-JGB-SHK Document 13 Filed 12/24/19 Page 3 of 3 Page ID #:57
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                  TELEPHONE NUMBER                     FOR COURT USE ONLY
  Ross Cornell SBN 210413                                                (562) 612-1708
  Law Offices of Ross Cornell
  111 W. Ocean Blvd. Suite 400
  Long Beach, CA 90802
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, RIVERSIDE
  3470 Twelfth St.
  Riverside, CA 92501

  SHORT TITLE OF CASE:
  Estrada, Bryan v. Wanggi Investment Co.

  DATE:                    TIME:                   DEP./DIV.                                              CASE NUMBER:
                                                                                                          5:19-cv-2349

                                   Declaration of Service by Mail                                         Ref. No. or File No:
                                                                                                          Estrada vs Wanggi


                                                         United States District Court

I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years andnot a party to the
within entitled action.

On 12/23/2019, I served the within:
Complaint; Summons; Notice of Interested parties ; DAL Answer Form; Civil Code 55.3 Notice to Defendants; Assignment Notice;
Application for Stay; Advisory Notice To Defendant; ADR Program Notice; Standing Order;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Chino Hills, California, addressed as follows:


Wanggi Investment Co.
24108 Cromarty Dr Diamond Bar, CA 91765




Declarant:

  a. Name: Stephanie Bowman
  b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
  c. Telephone number: 909-664-9577
  d. The fee for this service was: 70.00


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                    Stephanie Bowman                              Date: 12/23/2019




                                                         Declaration of Service by Mail                                    Invoice #: 3211436-01
